              Case 1:20-cv-02640-JMF Document 23 Filed 09/18/20 Page 1 of 1


                                                           U.S. Department of Justice

                                                           United States Attorney
                                                           Southern District of New York

                                                           86 Chambers Street, 3rd floor
                                                           New York, New York 10007


                                                           September 18, 2020

     By ECF
     The Honorable Jesse M. Furman
     United States District Judge
     Southern District of New York
     40 Foley Square
     New York, New York 10007

                       Re:     Villatoro v. Decker, No. 20-cv-2640 (JMF)

     Dear Judge Furman:

             This Office represents Respondents in the above-captioned matter. With consent of
     Petitioner, through his counsel, I write respectfully to request a brief adjournment of the
     conference that the Court scheduled for September 22, 2020, at 2:45 p.m. See ECF No. 21. I
     make this request because I have a previously scheduled Court conference, at 2:00 p.m. on
     September 22, 2020 in another matter. I have conferred with Petitioner’s counsel, and the parties
     are available on the following dates: September 23, September 24 (in the morning), and
     September 25.

            I thank the Court for its consideration of this request.

                                                                  Respectfully,
Application GRANTED. The conference currently
scheduled for September 22, 2020, is hereby                       AUDREY STRAUSS
RESCHEUDLED to September 23, 2020, at                             Acting United States Attorney for the
10:15 a.m. The Clerk of Court is directed to                      Southern District of New York
terminate ECF No. 22. SO ORDERED.
                                                         By:       /s/ Danielle J. Levine
                                                                  DANIELLE J. LEVINE
                                                                  Assistant United States Attorney
                                                                  86 Chambers Street, Third Floor
                                                                  New York, New York 10007
                                                                  Tel.: (212) 637-2689
September 18, 2020                                                danielle.levine@usdoj.gov


     cc:    Counsel of Record
